The state has filed a motion to dismiss this appeal, for the reason that no notice of appeal was served as required by section 6949 of Snyder's Compiled Laws of Oklahoma. The record before us shows no service of notice of appeal upon either the county attorney, the county judge, or the clerk of the county court. We find among the papers a notice of appeal, signed by plaintiff in error's attorneys, and directed to the county attorney of Adair county; but it shows no acceptance of service by the county attorney, nor does it or any other portion of the record show that it was ever served upon the county attorney. Moreover, the record before us shows no service of notice of appeal upon the county judge or the clerk of the county court. The motion to dismiss is therefore well taken, and will be sustained. It is therefore ordered that the purported appeal herein be and the same is hereby dismissed, and the mandate of this court is ordered issued to the county court of Adair county, directing said court to enforce its judgment and sentence herein. *Page 7